MILLER, Chief Justice,
dissenting:
My dissatisfaction with the majority rests on its discussion of the double jeopardy principles presented by this case.1 The defendant’s double jeopardy claim was grounded on two points: first, that there was no showing of a manifest necessity for the judge to declare a mistrial because of the juror’s ambiguous remarks, and second, that there was no meaningful effort to explore reasonable alternatives to the mistrial. These are two central tenets of our double jeopardy law. See Keller v. Ferguson, 177 W.Va. 616, 366 S.E.2d 406 (1987); Porter v. Ferguson, 174 W.Va. 253, 324 S.E.2d 397 (1984). We explained these principles in State ex rel. Betts v. Scott, 165 W.Va. 73, 79, 267 S.E.2d 173, 177 (1980), where we defined manifest necessity as an event “which arises from circumstances not within the control of the prosecution or the court” and went on to state:
“[BJefore a midtrial break on manifest necessity grounds will be upheld, it must be shown that the trial court explored reasonable alternatives to a mistrial before granting it. See Arizona v. Washington, [434 U.S. 497, 98 S.Ct. 824, 54 L.Ed.2d 717 (1978)]; United States v. Jorn, 400 U.S. 470, 91 S.Ct. 547, 27 L.Ed.2d 543 (1971) (plurality opinion); Harris v. Young, 607 F.2d 1081, 1085 (4th Cir.1979), cert. denied, 444 U.S. 1025, 100 S.Ct. 688, 62 L.Ed.2d 659 [(1980)].” 165 W.Va. at 79, 267 S.E.2d at 177.
The majority’s recitation of the remarks of juror Clevenger and the judge are not complete. There is no question that the incident arose after the jury had been empaneled and sworn, opening statements had been made, and the first witness had been called.2 At this point, the juror, Mr. Clev-enger, stated in open court that he knew the defendant’s wife when she was in high school, but had not seen her in years. The court then asked the juror if this would prevent him from reaching a fair and impartial verdict. The juror replied he did not think he would be influenced and added that he had never heard anything about the case.
The record reveals that the court then asked counsel to approach the bench and an off-the-record discussion occurred. The juror was then invited back to the judge’s chambers along with the attorneys. There, the juror apologized for bringing the matter up and then stated somewhat contrary to his initial remark that the defendant’s wife “was a friend of my children.” The court then asked the juror if he was absolutely sure that he could be fair and impartial. The juror replied that he would rather not be on the jury.
The judge then repeated the question as to whether he could be fair and impartial, to which the juror replied, “I really don’t think it would be fair for me to be on the jury.” At this point, the judge responded: “That’s all I need to know.” The juror was then excused, and the entire panel was discharged.
*370I do not believe that under this set of facts there was any manifest necessity. We have traditionally held that the mere acquaintance on the part of a juror with a witness is not grounds for disqualification of a juror. State v. Storey, 182 W.Va. 328, 387 S.E.2d 563 (1989); State v. White, 171 W.Va. 658, 301 S.E.2d 615 (1983). Moreover, the juror’s answers to the court’s inquiries were not responsive as to whether he could fairly and impartially listen to the evidence. The juror’s replies were couched in terms that he would rather not sit or that he did not think it was fair for him to sit.
It is apparent from the limited information given by the juror that his friendship with the defendant’s wife was tenuous at best. She had gone to high school with his children and he had not seen her for a number of years. Thus, there was little objective evidence pointing to any bias.
The judge’s failure to probe the facts more deeply and to require the juror to answer specifically the question of his ability to be impartial points to the fact that there was no meaningful effort to find that the juror was in fact disqualified.
The judge would not have been prohibited from advising the juror that under the law the removal of a juror after the jury has been empaneled and sworn can be done only for the most serious cause. The juror should have been advised that mere acquaintance with the defendant’s wife is not sufficient reason and that only if the juror entertained a bona fide reason for being unable to fairly and impartially hear the case could he be excused.
The majority’s failure to discuss these factors results in its rather shallow conclusion that “a trial court’s decision to discharge a jury before it renders a verdict is a discretionary act which will only be reversed for abuse of discretion.” 185 W.Va. at 366, 407 S.E.2d at 370. This completely misses the jeopardy test for awarding a mistrial sua sponte on the court’s part.
Several other jurisdictions have confronted an analogous problem and have uniformly held that the trial court’s declaration of a mistrial when it failed to probe a juror’s revelation of a potential disqualification after the jury had been empaneled and sworn resulted in a double jeopardy bar. The Supreme Court of California in Larios v. Superior Court of Ventura County, 24 Cal.3d 324, 155 Cal.Rptr. 374, 594 P.2d 491 (1979), had a more egregious situation where one of the jurors during a recess of the trial had made an independent investigation of some of the facts testified to at trial. This fact was disclosed to the trial judge, who then questioned the jury. After identification of the juror who had made the investigation, the court held a hearing outside the presence of the other jurors. The juror indicated that the information he had obtained might affect his ability to judge the case fairly. He also added that he did not think it would be fair to the defendant for him to use the information he had obtained. The trial court declared a mistrial and, when the State attempted a retrial, the defendant sought a prohibition on double jeopardy grounds.
The court in Larios pointed out several critical factors. First, the defendant did not agree to the mistrial. Second, it noted that the record disclosed that the juror had not revealed the results of his independent investigation to the other jurors, and thus, the entire panel was not infected. Finally, it made this distinction between what might be good cause to remove a juror and the higher standard of a legal or manifest necessity under jeopardy principles:
“A juror’s misconduct has a different effect. Absent a valid objection to the juror’s continuing to serve, a full jury remains. The fact that a juror’s actions or beliefs would provide ‘good cause’ for his replacement if an alternate were available does not mean that there is ‘legal necessity’ for a mistrial where no alternate is available. (See People v. Davis (1972) 27 Cal.App.3d 115, 120, 103 Cal.Rptr. 494.)” 24 Cal.3d at 332, 155 Cal.Rptr. at 378, 594 P.2d at 495.
The trial court in People v. Anglin, 6 Mich.App. 666, 150 N.W.2d 532 (1967), was confronted during the trial with a juror who was recently discovered to be the brother-in-law of the county sheriff. When *371the defendant agreed to an .eleven-person jury but refused a stipulation that the jury not be told the reason for dismissal of the twelfth juror, the court declared a mistrial. The appellate court, in holding a double jeopardy bar, pointed out: “Here the record does not disclose any investigation on the part of the trial court to determine whether or not the juror was prejudiced so as to be disqualified.” 6 Mich.App. at 677, 150 N.W.2d at 537.
Finally, in Schaffer v. State, 649 S.W.2d 637 (Tex.Crim.App.1983) (en banc), after the jury was empaneled and sworn, the judge sua sponte declared a mistrial as a result of the disqualification of a juror. There was nothing formalized in the record, but it appears from trial counsel’s representation that the judge had learned that one of the jurors had a conversation with a third party and had possibly formed an opinion about the case. In holding no manifest necessity to have been shown, the appellate court commented on the lack of findings and explanation by the trial court to warrant a finding of manifest necessity, as well as the lack of exploration of other reasonable alternatives to a mistrial. See generally Annot. 40 A.L.R.4th 741 (1985).
Here, as I have earlier indicated, the trial court made no attempt to ascertain if the juror had any objective reason for claiming a disqualification. The court did not acquaint the juror with the seriousness of the situation nor require that he answer questions regarding whether he could impartially hear the evidence. In light of the tenuous relationship between the juror and the defendant’s wife, the trial court would have been justified in advising the juror that he was not disqualified. Finally, the court made no attempt to ascertain if the defendant would accept a panel of eleven or agree to the mistrial.
In sum, there was nothing done on the part of the trial court to meet the double jeopardy manifest necessity test. There was no showing of a manifest necessity initially in order to consider declaring a mistrial. Additionally, the trial court took no steps to explore reasonable alternatives to a mistrial as is required under double jeopardy principles. For the majority to hold otherwise is to exhibit a serious misunderstanding of our double jeopardy law.

. The majority has bypassed the State’s argument that the double jeopardy claim was waived by the failure to assert it during the second trial. Consequently, I express no view on this issue.


. We have traditionally recognized that double jeopardy will attach when the jury is empaneled and sworn. Porter v. Ferguson, 174 W.Va. 253, *370324 S.E.2d 397 (1984); Adkins v. Leverette, 164 W.Va. 377, 264 S.E.2d 154 (1980).